Citation Nr: 0002230	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-41 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the right foot currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
November 1952.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The veteran has residuals of a gunshot wound of the right 
foot manifested by no more than moderate muscle injury 
involving Muscle Group X.


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 10 
percent for muscle injury to Muscle Group X are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.73 Code 5310 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records reveal that the veteran sustained a 
gunshot wound of the fourth toe of the right foot in 
September 1951.  It was described as a penetrating wound 
without artery or nerve involvement.  The wound was dressed.  
He was seen again in October 1951 with an infection of the 
wound.  It was dressed and he was given penicillin.  

In a rating action in March 1953 service connection for 
residuals of a gunshot wound of the right foot involving 
muscle group X was granted and a 10 percent rating was 
assigned.

VA examination in May 1987 revealed hallux valgus of the 
right foot.  There was as fine 3/4 inch scar on the dorsum of 
the right foot which was non tender to palpation.  There was 
joint stiffness to passive manipulation of the 
metatarsophalangeal joint of the right foot.  There was a 
callous on the plantar surface of the right foot overlying 
the 3rd metatarsal bone.  X-rays of the right foot revealed 
no radiopaque foreign bodies and no evidence of acute bony 
injury or arthritis.  Pertinent diagnoses were residuals of a 
shrapnel wound of the right foot, tendomuscular strain of the 
right foot and scar on the dorsum of the right foot.

VA out-patient clinic records reveal that the veteran was 
seen in September 1992 complaining of elongated toenails and 
painful callosities.  Examination revealed elongated mycotic 
toenails and calluses.  In February 1993 a rash was noted 
between the fourth and fifth toes on the right foot.  He was 
subsequently seen for treatment of those conditions on 
various occasions in 1993 and 1994.  

On VA examination in November 1995 the veteran reported that 
he suffered shrapnel wounds of the right foot and frostbite 
of the right foot while in service.  He complained of pain in 
the right foot ever since.  He stated that his foot hurt 
after prolonged walking, standing or climbing and in cold, 
damp weather.  Examination of the right foot revealed that 
there were no visible scars.  There was diffuse tenderness 
without swelling.  The longitudinal arch was normal.  He 
showed poor flexion and extension of the toes with mild 
hammertoe deformities.  He walked with a slow, everted gait.  
Diagnoses were residuals of frozen right foot, residuals of 
shell fragment wounds of the right foot, hammertoe 
deformities of the right foot and degenerative joint disease 
of the right foot.  X-rays revealed multiple alignment 
abnormalities with hammertoe deformities.  There was no 
evidence of fracture or inflammatory arthritis.  There 
appeared to be a lateral deviation of the first middle and 
distal phalanx.  

On VA examination in April 1996, the veteran reported that he 
suffered a shrapnel wound of the right foot between the toes 
during his Korean War service.  The examiner reported that no 
scar could be seen on examination of the feet.  The veteran 
also stated that he had and frostbite of the right foot 
during service.  He reported that his feet were swollen and 
blistered, that he could not walk well and that he was 
hospitalized for a few weeks.  He reported that he was not 
sent back to the front lines after his frostbite injury.  
After service he worked for the railroad for 10 years until 
he suffered a broken thigh bone.  He did not work after that 
injury.  The veteran complained that after walking two blocks 
his feet hurt so much that he had to sit down until the 
aching stopped.  X-rays revealed bilateral hammertoe 
deformity and a small erosion at the anterior right tibial 
area which was interpreted as possibly representing gouty 
arthritis.  There was some degenerative irregularity at the 
dorsum of the mid tarsal bones bilaterally.  Examination 
revealed that the veteran's gait was normal but slow.  The 
veteran stated that he had to walk slowly and gingerly 
because of pain in his feet.  There was tenderness on 
squeezing both feet.  There were many calluses on the top and 
bottom of the feet.  The skin was normal and there was no 
swelling of the feet.  The veteran reported that he could not 
stand on his toes or heels because of pain.  Active and 
passive range of motion of the ankles was limited because of 
pain.  The examiner indicated that it was not clear why this 
was so.  Dorsiflexion of the ankles was to 10 degrees and 
plantar flexion was to 25 degrees bilaterally.  No shrapnel 
was seen on x-rays of the right foot.  The diagnosis was 
painful feet out of proportion to any expected residuals of 
frostbite injury and any shrapnel wound residuals.

In June 1996 the veteran submitted extensive medical records 
showing treatment he received following trauma to his head, 
pelvis and legs in a forklift accident.

In a letter dated in October 1996 Samuel F. Quartey, D.P.M., 
reported that he saw the veteran in September 1996 for 
evaluation of residuals of a gunshot wound to the right foot.  
The veteran complained of walking off balance and of the leg 
giving way on occasion.  It was noted that he had diabetes 
and hypertension.  Examination revealed that there was edema 
of both feet.  Dorsalis pedis and posterior tibial pulses 
were +2/4.  Muscle testing revealed moderate to severe 
weakness in both legs and both posterior and anterior muscle 
groups.  The left leg was 1 1/2 inches shorter than the right.  
There was a "Cock-up Hallux" of the left.  There was 
moderate pain and severe pes planus of both feet.  There was 
noticeable contracture of digits 2-5 of the left foot.  
Dorsiflexion of both feet was to 5 degrees.  Plantar flexion 
was within normal limits.  The impression was moderate to 
severe weakness of anterior and posterior muscles of both 
feet, limb length discrepancy and cock-up hallux left foot.  
Dr. Quartey opined that the veteran's abnormal gait was due 
to muscle weakness and limb length discrepancy.

The veteran and his wife testified at a hearing before a 
hearing officer at the RO in October 1996.  The veteran 
stated that his feet hurt all the time and that he could not 
walk more than one block.  He indicated that he had about the 
same symptoms in both feet and that the problems began about 
the same time.  The veteran's wife also stated that the 
veteran's feet hurt all the time and that he had difficulty 
walking.  

On VA examination in August 1997 it was reported that the 
skin on the dorsal aspect of both feet appeared to be mildly 
discolored in patches.  On the left foot there was a 1 cm by 
1 cm bony deformity halfway between the heal and the toe on 
the medial aspect.  The nails of both feet showed evidence of 
trophic changes.  There were multiple calluses on the second, 
third, fourth and fifth right toes and a 1 cm by 1 cm callus 
on the medial aspect of the great toe.  There was lateral 
deviation by about 30 degrees of the right toe.  There was 
deviation of the left great toe by about 45 degrees.  There 
were calluses present on the dorsal aspect of the second, 
third and fourth toes.  The soles appeared normal and there 
was no evidence of flattening of the feet.  The left leg was 
about 2 inches shorter than the right. 

Analysis

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7 (1999).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1 (1999); Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).

At the outset, the Board points out that, at the time of the 
June 1996 rating decision from which the current appeal 
ensued, gunshot wounds were evaluated pursuant to 38 C.F.R. 
§§ 4.56, 4.72, 4.73 (1996).  However, effective July 3, 1997, 
VA revised the regulations governing such evaluations, 
consolidating the essential provisions of the three 
regulations under 38 C.F.R. §§ 4.56 and 4.73.  See 62 Fed. 
Reg. 30235 (June 3, 1997).  The only supplemental statement 
of the case subsequently issued, dated in March 1999, does 
not expressly indicate whether the RO considered the claim 
under the revised regulations.  However, inasmuch as, as 
regards the disability under consideration, the revisions 
involve only changes in language and organization of those 
regulations, and not changes in substance, the Board finds 
that neither version of the criteria (new or old) is "more 
favorable" to the veteran.  Accordingly, the Board will not 
be prejudiced by consideration of his claim under the 
virtually identical criteria currently in effect.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under 38 C.F.R. § 4.56(b), the type of injury associated with 
a moderate disability of muscles is a through and through, or 
deep penetrating wound of relatively short track by a single 
bullet or small shell, or shrapnel fragment.  There is an 
absence of explosive effect of high velocity missile and of 
residuals of debridement, or of prolonged infection.  The 
entrance scars are linear or relatively small and so situated 
as to indicate a relatively short track of the missile with 
signs of moderate loss of muscle substance and of definite 
weakness or fatigue in comparative tests.  Complaints may 
include fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by injured 
muscles.

Under 38 C.F.R. § 4.56(c), the type of injury associated with 
a moderately severe disability of muscles includes a through 
and through, or deep penetrating wound by a high velocity 
missile of small size with debridement.  The entrance scar is 
relatively large and so situated as to indicate the track of 
the missile through important muscle groups.  There are 
indications on palpation of a moderate loss of deep fascia, 
or a moderate loss of muscle substance, or a moderate loss of 
normal firm resistance of muscles compared with the sound 
side.  Tests of strength and endurance of muscle groups 
involved give positive evidence of marked or moderately 
severe loss.  

Under 38 C.F.R. § 4.56(d), the type of injury associated with 
a severe disability of muscles includes a through and 
through, or deep penetrating wound due to high velocity 
missile, or explosive effect of high velocity missile, or a 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Objective findings 
show extensive ragged, depressed, and adherent scars of skin 
so situated as to indicate wide damage to muscle groups in 
the track of the muscle.  An X-ray may show minute multiple 
scattered foreign bodies.  Palpation of the muscles shows 
moderate or extensive loss of deep fascia or of muscle 
substance, soft or flabby muscles in the wound area.  Tests 
of strength show positive evidence of severe impairment of 
function. 

Since the grant of service connection, the veteran has been 
awarded a 10 percent evaluation under Diagnostic Code 5310, 
pursuant to which injuries to Muscle  Group X, the intrinsic 
muscles of the foot (which facilitate movements of the 
forefoot and toes and propulsion thrust in walking) are 
evaluated.  38 C.F.R. § 4.73, Diagnostic Code 5310 (1999).  
That diagnostic code provides for assignment a 10 percent 
evaluation for moderate plantar or moderate or moderately 
severe dorsal muscle disability; a 20 percent evaluation for 
moderately sever plantar muscle or severe dorsal muscle 
disability; and a 30 percent rating for severe plantar muscle 
disability.  As indicated above (pursuant to 38 C.F.R. 
§ 4.56), the severity of muscle injuries is measured, 
primarily, by medical evidence contemporaneous to the initial 
injury.  

In this case, the evidence does not demonstrate that there 
was damage to nerves, ligaments, or tendons as a result of 
the gunshot wound to the right fourth toe.  Although the 
veteran experienced an infection approximately one month 
after the initial wound, this was treated and apparently 
resolved without any significant residuals.  No evidence of 
loss of deep fascia or of muscle substance was shown at the 
time of the initial injury or currently.  No scar of the 
initial injury has recently been medically shown.  While the 
veteran currently is shown to have other foot disabilities 
(to include bilateral hammertoes, trophic changes of the 
toenails, numerous calluses, and possible pes planus), 
neither his other foot disabilities, nor his disabilities 
affecting one or both lower extremities (left leg 
discrepancy, muscle weakness, and possible gouty arthritis 
affecting the tibia) is medically shown to constitute 
residuals of or to otherwise be related to the gunshot wound 
to the fourth toe in service.  Furthermore, while the veteran 
has complained of experiencing constant pain in the feet, he 
acknowledges that such pain affects both feet (whereas he is 
only service connected for gunshot wound residuals of the 
right foot), and an April 1996 VA examiner indicated that the 
complaints of pain were out of proportion to any expected 
residuals of frostbite and gunshot wound injury.  

On the basis of the foregoing, the Board must conclude that 
the record does not demonstrate more than moderate overall 
disability resulting from the gunshot wound residuals in this 
case.  Accordingly, there is no basis shown for assigning a 
higher disability rating for that disability under Diagnostic 
Code 5310.  Furthermore, in the absence of identifiable 
residuals other than injury to Muscle Group X, there is no 
basis for assignment of a higher or additional evaluation 
under any other diagnostic code of the Rating Schedule. 

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for residuals of a 
gunshot wound of the right foot is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

